DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending. Claims 4 and 13-15 are withdrawn. Claims 1-3, 5-12 and 16 are rejected.   

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 16), species (II-1) abamectin, in the reply filed on March 2, 2022 is acknowledged. Claims 1-3, 5-12 and 16 read on the elected species. The traversal is on the ground(s) that the “ISA did not find unity to be lacking, despite consideration of the same art.” Remarks 6. This is not found persuasive because the USPTO is not bound by any decisions made by the ISA. Furthermore, this application is a national stage application, not an international stage application. The restriction requirement is maintained. 
Examination of the elected invention was conducted in accordance with the MPEP 803.02.  The elected species does not appear allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended.
Claims 4 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Priority

    PNG
    media_image1.png
    127
    608
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Objections
Claims 1, 5 and 7 are objected to because of the following informalities. Appropriate correction is required. 
Claim 1 recites “insecticide Groups (IRAC classification groups” which recitation would be more clearly understood if replaced with “Insecticide Resistance Action Committee (IRAC) classification groups
Claim 1 is written in improper Markush format because the Markush grouping of group (II) is written as containing group (a) “and/or” group (b). It is suggested that the Markush group the group consisting of  (a)…; and
Claim 5, line 2, recites “present in form of (+) enantiomer”, which should be replaced with “present in form of a (+) enantiomer”.
Claim 7, line 2, recites “insect or arachnid or acarid” in which the first “or” is unnecessary. It is suggested that the recitation be written as follows: “insect, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-12, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites: 
the broad recitation nAChR allosteric modulators, and the claim also recites “optionally spinosyns…” which is the narrower statement of the limitation;
the broad recitation GluCl allosteric modulators, and the claim also recites “optionally avermectins/milbemycins…” which is the narrower statement of the limitation;
the broad recitation “inhibitors of acetyl CoA carboxylase”, and the claim also recites “optionally tetronic…” which is the narrower statement of the limitation; and
the broad recitation “mitochondrial complex II electron transport inhibitors”, and the claim also recites “optionally beta-ketonitrile derivatives…” which is the narrower statement of the limitation.
The claims 1, 5-12 and 16 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language in claim 1 is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This rejection may be overcome, for example, by limiting claim 1 to the aforementioned narrow embodiments.
Furthermore, claim 5 recites the broad recitation “enriched in the (+) enantiomer” and also recites the narrower statement of the limitation “optionally in a mixing ratio of at least 60:40 (+):(-) enantiomer” . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This rejection may be overcome, for example, by deleting the narrower limitation.
In addition, claim 1 recites the limitation “avermectins/milbemycins”, which renders the claim indefinite because it is unclear whether avermectins are being claimed, or milbemycins, or both, given that avermectins and milbemycins have slightly different structures and are not synonyms for each other. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. US 2014/0315898 A1 (pub. Oct. 23, 2014).
The claims are drawn in part to a compound combination or a product comprising a compound of formula (I), 
    PNG
    media_image2.png
    137
    235
    media_image2.png
    Greyscale
, and at least one compound selected from 
group (II), such as abamectin for controlling pests.
Koehler et al. teach “[a]n active compound composition comprising at least one compound as claimed in claim 1 and at least one further insecticidally, acaricidally or nematicidally active compound.” Examples of the compound of claim 1 include the enantiomers Ib-168, 
    PNG
    media_image3.png
    237
    402
    media_image3.png
    Greyscale
, and Ib-171, 
    PNG
    media_image4.png
    231
    400
    media_image4.png
    Greyscale
. Examples of the further active compound (a.k.a. “mixing partners”) include chloride channel activators, such as abamectin. “[B]y combining the active compounds [] and mixing partners, synergistic effects are obtained.” See claim 13, para. [0304], and p. 131. “[I]t is possible to treat all plants and plant parts [] including the transgenic plants” (para. [0360]).
Koehler et al. teaches the components of the claimed combination but does not prepare the combination. However, a POSITA would have found it obvious to try the claimed combination because the compounds Ib-168 and Ib-171 are disclosed among a finite list of pest-controlling compounds that exhibit synergistic effects when combined with a second active agent. Abamectin is disclosed in another finite list of suitable agents. Thus, there was a finite number of options for successfully meeting the market need for an insecticide/acaricide having “high selectively and improved compatibility in crops of useful plants” “in particular at relatively low application rates” (para. [0004]).  Accordingly, the prior art combination corresponds to the claimed invention as follows:
Claims 1-3, a combination comprising a compound of formula (I), 
    PNG
    media_image5.png
    133
    229
    media_image5.png
    Greyscale
, with abamectin.
Claim 5, wherein the compound of formula (I) is the (+) enantiomer: either Ib-168, 
    PNG
    media_image3.png
    237
    402
    media_image3.png
    Greyscale
, or Ib-171, 
    PNG
    media_image4.png
    231
    400
    media_image4.png
    Greyscale
. (It is unclear which enantiomer is which; however, each respective combination with clothianidin is equally obvious.)
Claims 6-12 and 16 are drawn to the combination of claim 1 for a particular intended use. Since the intended use does not further limit the chemical structure (or any other structural feature) of the combination, the intended use is not given patentable weight. Therefore, the prior art applies as outlined with respect to claim 1.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner, Art Unit 1626